DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: JAN (US 10,124,536) is considered the closest prior art of record, disclosing an edge banding mechanism utilizing a chain as a drive transmission utilized to move an adhesive shaft to rotate.  However, the prior art of record does not teach an edge banding machine having each and every limitation claimed comprising a detachable adhesive applier comprising the adhesive shaft and tank, where, when attached, a sprocket on a lower end of the adhesive shaft engages via a chain a sprocket in a motor drive shaft to draw adhesive from the tank, where the chain that connects the fixed motor and detachable adhesive applier can be moved between a tensioned state in which the motor is allowed to drive the adhesive shaft and a relaxed state in which the motor is prevented from driving the shaft by pushing a guide wheel on the foundation into the chain to set in a tensioned state and leaving the chain to set in a relaxed state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        March 11, 2021